                                     Case 3:18-cv-02533-LAB-NLS Document 1 Filed 11/05/18 PageID.1 Page 1 of 11



                                 1 KAZEROUNI LAW GROUP, APC
                                 2 Abbas Kazerounian, Esq. (SBN: 48522)
                                   ak@kazlg.com
                                 3 Jason A. Ibey, Esq. (SBN: 284607)
                                 4 jason@kazlg.com
                                   Nicholas R. Barthel, Esq. (SBN: 319105)
                                 5 nicholas@kazlg.com
                                 6 245 Fischer Avenue, Suite D1
                                   Costa Mesa, CA 92626
                                 7 Telephone: (800) 400-6808
                                 8 Facsimile: (800) 520-5523
                                 9 HYDE & SWIGART
                                10 Joshua B. Swigart, Esq. (SBN: 49422)
                                   josh@westcoastlitigation.com
                                11 2221 Camino Del Rio South, Suite 101
                                12 San Diego, CA 92108
                                   Telephone: (619) 233-7770
KAZEROUNI LAW GROUP, APC




                                13 Facsimile: (619) 297-1022
 245 F ISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                                14
                                   Attorneys for Plaintiff
                                15
                                16                      UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA
                                17
                                18 DANIEL KOZIEJA, Individually              Case No.: '18CV2533 LAB NLS
                                   and On Behalf of All Others
                                19 Similarly Situated,                       CLASS ACTION
                                20
                                                 Plaintiff,                  COMPLAINT FOR DAMAGES
                                21                                           AND INJUNCTIVE RELIEF
                                22                        v.                 PURSUANT TO THE TELEPHONE
                                                                             CONSUMER PROTECTION ACT,
                                23                                           47 U.S.C. § 227, ET SEQ.
                                     COMDATA INC.,
                                24
                                                Defendant.                   JURY TRIAL DEMANDED
                                25
                                26
                                27
                                28
                                     Case #                                                     Kozieja v. Comdata Inc.
                                                               CLASS ACTION COMPLAINT
                                     Case 3:18-cv-02533-LAB-NLS Document 1 Filed 11/05/18 PageID.2 Page 2 of 11



                                 1                                           INTRODUCTION
                                 2            1.   The plaintiff DANIEL KOZIEJA (“Mr. Kozieja” or “Plaintiff”) brings
                                 3   this Class Action Complaint for damages, injunctive relief, and any other available
                                 4   legal or equitable remedies, resulting from the illegal actions of defendant
                                 5   COMDATA INC. (“Comdata” or “Defendant”) in negligently and/or intentionally
                                 6   contacting Plaintiff on his cellular telephone, in violation of the Telephone
                                 7   Consumer Protection Act, 47 U.S.C. § 227, et seq., (“TCPA”), thereby invading
                                 8   Plaintiff’s privacy. Plaintiff alleges as follows upon personal knowledge as to
                                 9   himself and his own acts and experiences, and, as to all other matters, upon
                                10   information and belief, including investigation conducted by his attorneys.
                                11                                     JURISDICTION AND VENUE
                                12            2.   This Court has federal question jurisdiction because this case arises
KAZEROUNI LAW GROUP, APC




                                13   out of violation of federal law. 47 U.S.C. § 227(b).
 245 F ISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                                14            3.   Venue is proper in the United States District Court for the Southern
                                15   District of California pursuant to 28 U.S.C. § 1391 because Comdata:
                                16                 (a)   is authorized to conduct business in this district and has
                                17                       intentionally availed itself of the laws by conducting business
                                18                       in this district;
                                19                 (b)   does substantial business within this district;
                                20                 (c)   is subject to personal jurisdiction in this district; and
                                21                 (d)   Plaintiff was harmed by Defendant’s conduct within this
                                22                       judicial district.
                                23                                             PARTIES
                                24            4.   Mr. Kozieja is, and at all times relevant was, a citizen and resident of
                                25   the State of California, County of San Diego, City of Lemon Grove, and is, and at
                                26   all times mentioned herein was, a “person” as defined by 47 U.S.C. § 153(39).
                                27            5.   Plaintiff is informed and believes, and thereon alleges, that Comdata
                                28   is, and at all times mentioned herein was, a privately held Delaware corporation
                                     Case #                                  1 of 10                          Kozieja v. Comdata
                                                                    CLASS ACTION COMPLAINT
                                     Case 3:18-cv-02533-LAB-NLS Document 1 Filed 11/05/18 PageID.3 Page 3 of 11



                                 1   with its principal place of business in Brentwood, Tennessee, is a “person” as
                                 2   defined by 47 U.S.C. § 153(39).
                                 3            6.    Upon information and belief, Comdata is an active, registered
                                 4   corporation with the State of California’s Secretary of State, and has a registered
                                 5   agent for service in Sacramento, California.
                                 6            7.    Plaintiff alleges that at all times relevant herein, Defendant conducted
                                 7   business in the State of California and in the County of San Diego, and within this
                                 8   judicial district.
                                 9                                  FACTUAL ALLEGATIONS
                                10            8.    At all times relevant, Plaintiff did not have a business relationship
                                11   with Comdata.
                                12            9.    On or about August 15, 2018, at approximately 1:21 p.m., Comdata
                                     began sending Plaintiff text messages to his cellular telephone ending in “3058”,
KAZEROUNI LAW GROUP, APC




                                13
 245 F ISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                                14   from the short code 303-52. The August 15, 2018, text message read:
                                15
                                                    Comdata Maintenance Alert: Alerta de Comdata
                                16                  Mantenimiento 09/16/18 from 12am-12pmCST ATM,
                                                    Cash & Pin based transactions will be unavailable during
                                17
                                                    this time.
                                18
                                19            10.   Plaintiff received two more identical text messages, one on or about
                                20   August 17, 2018, at approximately 8:16 a.m. and on or about September 9, 2018, at
                                21   approximately 12:06 p.m.
                                22            11.   Annoyed by the repeated, frequent text messages, Plaintiff replied to
                                23   the September 9, 2018, text message with “STOP”.
                                24            12.   Defendant immediately responded to that “STOP” text message as
                                25   follows:
                                26
                                                    Comdata Alert: You have opted out and will no longer
                                27                  received [sic] messages. Reply HELP to contract
                                                    Customer Service @ 888.265.8228.
                                28
                                     Case #                                  2 of 10                        Kozieja v. Comdata
                                                                    CLASS ACTION COMPLAINT
                                     Case 3:18-cv-02533-LAB-NLS Document 1 Filed 11/05/18 PageID.4 Page 4 of 11



                                 1
                                              13.   Despite having confirmed the request for text messages to cease, less
                                 2
                                     than a week later Plaintiff received another text message from the 303-52 short
                                 3
                                     code used or owned by Defendant. Specifically, on or around September 15, 2018,
                                 4
                                     at approximately 7:49 a.m. Plaintiff received a text message identical to the
                                 5
                                     September 9, 2018, text message.
                                 6
                                              14.   Now extremely annoyed and frustrated, Plaintiff again responded to
                                 7
                                     the text message with the word “STOP”, to which Defendant provided an identical
                                 8
                                     text message stating that Plaintiff had opted out of receiving text messages and
                                 9
                                     would no longer receive messages.
                                10
                                              15.   However, these unwanted text message did not stop, as Plaintiff
                                11
                                     received several more identical text messages, including on or about September 21,
                                12
                                     2018, at approximately 5:21 p.m.; on or about October 17, 2018, at approximately
KAZEROUNI LAW GROUP, APC




                                13
 245 F ISCHER AVENUE, UNIT D1




                                     10:23 a.m.; and on or about October 19, 2018, at approximately 6:06 p.m.
    COSTA MESA, CA 92626




                                14
                                              16.   In response to each and every text message since September 9, 2018,
                                15
                                     Plaintiff has requested that the text messages cease by responding with “STOP”.
                                16
                                     Despite Comdata’s acknowledgment of this request, Comdata continues to send
                                17
                                     unwanted Plaintiff text messages to Plaintiff’s cell phone.
                                18
                                              17.   Upon information and belief, Comdata sent or transmitted, or had sent
                                19
                                     or transmitted on its behalf, the same or substantially similar unsolicited text
                                20
                                     messages en masse to thousands of customers’ cellular telephones nationwide.
                                21
                                              18.   Upon information and belief, Comdata constructed the content of
                                22
                                     these text messages, and decided the timing of the sending of the message
                                23
                                     campaign.
                                24
                                              19.   Comdata sent each of the aforementioned text messages to Plaintiff’s
                                25
                                     cellular telephone using short message script (“SMS”) messaging technology,
                                26
                                     specifically SMS “303-52”.
                                27
                                28
                                     Case #                                 3 of 10                       Kozieja v. Comdata
                                                                   CLASS ACTION COMPLAINT
                                     Case 3:18-cv-02533-LAB-NLS Document 1 Filed 11/05/18 PageID.5 Page 5 of 11



                                 1            20.   Upon information and belief, this SMS short code is registered as
                                 2   belonging to Comdata.
                                 3            21.   Also, the telephone number “888.265.8228” is listed on Comdata’s
                                 4   website as being its Customer Service contact number.
                                 5            22.   The text messages sent to Plaintiff was impersonal.
                                 6            23.   Upon information and belief, the text messages were based on a
                                 7   template.
                                 8            24.   Upon information and belief, the automated text messaging system
                                 9   used by Comdata to send the text messages has the capacity to store or produce
                                10   telephone numbers to be called, using a random or sequential number generator.
                                11            25.   Upon information and belief, the automated text messaging system
                                12   used by Comdata to send the text messages also has the capacity to, and does, dial
KAZEROUNI LAW GROUP, APC




                                13   telephone numbers stored as a list or in a database without human intervention.
 245 F ISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                                14            26.   Defendant’s   telephonic   communications     were    not   made      for
                                15   emergency purposes, as defined by 47 U.S.C. § 227(b)(1)(A)(iii).
                                16            27.   Defendant’s telephonic communications were made to a telephone
                                17   number assigned to a cellular telephone service for which Plaintiff incurs a charge,
                                18   as prohibited by 47 U.S.C. § 227(b)(1).
                                19            28.   Defendant did not have prior express consent to send the text
                                20   messages to Plaintiff’s cell phone, especially after Plaintiff had clearly and
                                21   expressly requested on multiple occasions that Comdata cease sending text
                                22   messages.
                                23            29.   Through Defendant’s aforementioned conduct, Plaintiff suffered an
                                24   invasion of a legally protected interest in privacy, which is specifically addressed
                                25   and protected by the TCPA.
                                26            30.   Plaintiff was personally affected by Defendant’s aforementioned
                                27   conduct because Plaintiff was frustrated and distressed that Defendant annoyed
                                28   Plaintiff with text message using an ATDS without his prior express consent to
                                     Case #                                 4 of 10                        Kozieja v. Comdata
                                                                   CLASS ACTION COMPLAINT
                                     Case 3:18-cv-02533-LAB-NLS Document 1 Filed 11/05/18 PageID.6 Page 6 of 11



                                 1   receive such text messages, and even after telling Defendant to stop sending text
                                 2   messages repeatedly. This invaded Plaintiff’s right to privacy.
                                 3            31.   Defendant’s telephonic communication forced Plaintiff and other
                                 4   similarly situated class members to live without the utility of their cellular phones
                                 5   because they were occupied text messages, causing annoyance and lost time.
                                 6            32.   Plaintiff is informed and believes and here upon alleges, that the text
                                 7   messages were sent by Comdata and/or Comdata’s agent(s), with Comdata’s
                                 8   permission, knowledge and/or control.
                                 9            33.   The text messages from Comdata, or its agent(s), violated 47 U.S.C. §
                                10   227(b)(1)(A)(iii).
                                11                                CLASS ACTION ALLEGATIONS
                                12            34.   Plaintiff brings this action on behalf of himself and on behalf of all
KAZEROUNI LAW GROUP, APC




                                13   others similarly situated.
 245 F ISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                                14            35.   Plaintiff represents, and is a member of the class (the “Class”),
                                15   consisting of:
                                16
                                                    All persons within the United States who were sent any
                                17                  text message by Defendant or its agent/s and/or
                                18                  employee/s using short code 303-52 to said person’s
                                                    cellular telephone made through the use of any automatic
                                19                  telephone dialing system, within the four years prior to
                                20                  the filing of this Complaint.

                                21
                                              36.   Plaintiff also represents, and is a member of the subclass (the
                                22
                                     “Subclass”), consisting of:
                                23
                                24                  All persons within the United States who were sent any
                                                    text message by Defendant or its agent/s and/or
                                25                  employee/s using short code 303-52 to said person’s
                                26                  cellular telephone made through the use of any automatic
                                                    telephone dialing system, following a written request to
                                27                  cease contacting their cellular telephone phone (e.g.,
                                28
                                     Case #                                  5 of 10                       Kozieja v. Comdata
                                                                    CLASS ACTION COMPLAINT
                                     Case 3:18-cv-02533-LAB-NLS Document 1 Filed 11/05/18 PageID.7 Page 7 of 11


                                                    through a “STOP” text message), within the four years
                                 1
                                                    prior to the filing of this Complaint.
                                 2
                                 3            37.   Defendant and its employees or agents are excluded from the Class
                                 4   and Subclass. Plaintiff does not know the number of members in the Class or
                                 5   Subclass, but believes the members of the Class and Subclass number in the
                                 6   several thousands, if not more. Thus, this matter should be certified as a Class
                                 7   action to assist in the expeditious litigation of this matter.
                                 8            38.   Plaintiff and members of the Class and Subclass were harmed by the
                                 9   acts of Defendant in at least the following ways: Defendant, either directly or
                                10   through its agent(s), illegally contacted Plaintiff and the members of the Class and
                                11   Subclass via their cellular telephones by using an ATDS, thereby causing Plaintiff
                                12   and the Class and Subclass members to incur certain cellular telephone charges or
KAZEROUNI LAW GROUP, APC




                                13   reduce cellular telephone time for which Plaintiff and the members of the Class
 245 F ISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                                14   and Subclass previously paid, and invading the privacy of said Plaintiff and the
                                15   members of the Class and Subclass. Plaintiff and the members of the Class and
                                16   Subclass were damaged thereby.
                                17            39.   This suit seeks only damages and injunctive relief for recovery of
                                18   economic injury on behalf of the Class and Subclass, and it expressly is not
                                19   intended to request any recovery for personal injury and claims related thereto.
                                20   Plaintiff reserves the right to expand the Class and Subclass definitions to seek
                                21   recovery on behalf of additional persons as warranted as facts are learned in further
                                22   investigation and discovery.
                                23            40.   The joinder of the members of the Class and Subclass is impractical
                                24   and the disposition of their claims in the Class action will provide substantial
                                25   benefits both to the parties and to the court. The Class and Subclass can be
                                26   identified through records of Defendant and/or its agents and records of wireless
                                27   telephone carriers.
                                28
                                     Case #                                  6 of 10                      Kozieja v. Comdata
                                                                    CLASS ACTION COMPLAINT
                                     Case 3:18-cv-02533-LAB-NLS Document 1 Filed 11/05/18 PageID.8 Page 8 of 11



                                 1            41.   There is a well-defined community of interest in the questions of law
                                 2   and fact involved affecting the parties to be represented. The questions of law and
                                 3   fact common to the Class and Subclass predominate over questions which may
                                 4   affect individual members of the Class and Subclass, including the following:
                                 5                  (a)   Whether, within the four years prior to the filing of this
                                 6                        Complaint, Defendant or its agent(s) sent any text messages
                                 7                        without the prior express written express consent of the called
                                 8                        party to members of the Class and Subclass using an automatic
                                 9                        dialing system;
                                10                  (b)   Whether Defendant sent text messages to members of the
                                11                        Subclass after Defendant was instructed to stop sending text
                                12                        messages;
KAZEROUNI LAW GROUP, APC




                                13                  (c)   Whether Defendant can meet its burden of showing Defendant
 245 F ISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                                14                        obtained prior express consent;
                                15                  (d)   Whether Defendant’s conduct was knowing and/or willful;
                                16                  (e)   Whether Plaintiff and the members of the Class and Subclass
                                17                        were damaged thereby, and the extent of damages for such
                                18                        violation; and
                                19                  (f)   Whether Defendant and its agent(s) should be enjoined from
                                20                        engaging in such conduct in the future.
                                21            42.   As a person who received at least one text message from Comdata
                                22   using an ATDS without Plaintiff’s prior express consent, including after multiple
                                23   requests for the text messages to cease, Plaintiff is asserting claims that are typical
                                24   of the Class and the Subclass.
                                25            43.   Plaintiff will fairly and adequately represent and protect the interests
                                26   of the Class and Subclass in that Plaintiff has no interest antagonistic to any
                                27   member of the Class or Subclass.
                                28
                                     Case #                                  7 of 10                        Kozieja v. Comdata
                                                                    CLASS ACTION COMPLAINT
                                     Case 3:18-cv-02533-LAB-NLS Document 1 Filed 11/05/18 PageID.9 Page 9 of 11



                                 1            44.   Plaintiff and the members of the Class and Subclass have all suffered
                                 2   irreparable harm as a result of Defendant’s unlawful and wrongful conduct.
                                 3   Absent a class action, the Class and Subclass will continue to face the potential for
                                 4   irreparable harm. In addition, these violations of law will be allowed to proceed
                                 5   without remedy and Defendant will likely continue such illegal conduct. Because
                                 6   of the size of each individual Class member’s claims, few, if any, members of the
                                 7   Class and Subclass could afford to seek legal redress for the wrongs complained of
                                 8   herein.
                                 9            45.   Plaintiff has retained counsel experienced in handling class action
                                10   claims and claims involving violations of the Telephone Consumer Protection Act.
                                11            46.   A class action is a superior method for the fair and efficient
                                12   adjudication of this controversy. Class-wide damages are essential to induce
KAZEROUNI LAW GROUP, APC




                                13   Defendant to comply with federal law. The interest of members of the Class and
 245 F ISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                                14   Subclass in individually controlling the prosecution of separate claims against
                                15   Defendant is small because the maximum statutory damages in an individual action
                                16   for violation of privacy are minimal. Management of these claims is likely to
                                17   present significantly fewer difficulties than those presented in many class claims.
                                18            47.   Notice may be provided to the Class and Subclass members by direct
                                19   mail and/or email notice, publication notice and by other reasonable means.
                                20            48.   Defendant has acted on grounds generally applicable to the Class and
                                21   Subclass, thereby making appropriate final injunctive relief and corresponding
                                22   declaratory relief with respect to the Class and Subclass as a whole.
                                23                                 FIRST CAUSE OF ACTION
                                24                          NEGLIGENT VIOLATIONS OF THE TCPA
                                25                                  47 U.S.C. § 227 ET SEQ.
                                26            49.   Plaintiff incorporates by reference all of the above paragraphs of this
                                27   Complaint as though fully stated herein.
                                28
                                     Case #                                  8 of 10                         Kozieja v. Comdata
                                                                    CLASS ACTION COMPLAINT
                                     Case 3:18-cv-02533-LAB-NLS Document 1 Filed 11/05/18 PageID.10 Page 10 of 11



                                 1             50.   The foregoing acts and omissions of Defendant constitute numerous
                                 2    and multiple negligent violations of the TCPA, including but not limited to each
                                 3    and every one of the above-cited provisions of 47 U.S.C. § 227, et seq.
                                 4             51.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227, et
                                 5    seq., Plaintiff and the Class and Subclass are entitled to an award of $500.00 in
                                 6    statutory damages, for each and every violation, pursuant to 47 U.S.C. §
                                 7    227(b)(3)(B).
                                 8             52.   Plaintiff and the Class and Subclass are also entitled to and seek
                                 9    injunctive relief prohibiting such conduct in the future.
                                10                                 SECOND CAUSE OF ACTION
                                11                   KNOWING AND/OR WILLFUL VIOLATIONS OF THE TCPA
                                12                                   47 U.S.C. § 227 ET SEQ.
KAZEROUNI LAW GROUP, APC




                                13             53.   Plaintiff incorporates by reference all of the above paragraphs of this
 245 F ISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                                14    Complaint as though fully stated herein.
                                15             54.   The foregoing acts and omissions of Defendant constitute numerous
                                16    and multiple knowing and/or willful violations of the TCPA, including but not
                                17    limited to each and every one of the above-cited provisions of 47 U.S.C. § 227, et
                                18    seq.
                                19             55.   As a result of Defendant’s knowing and/or willful violations of 47
                                20    U.S.C. § 227, et seq., Plaintiff and the Class and Subclass are entitled to an award
                                21    of $1,500.00 in statutory damages, for each and every violation, pursuant to 47
                                22    U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
                                23             56.   Plaintiff and the Class and Subclass are also entitled to and seek
                                24    injunctive relief prohibiting such conduct in the future.
                                25                                     PRAYER FOR RELIEF
                                26             WHEREFORE, Plaintiff and the Class and Subclass members pray for
                                27    judgment against Defendant and the following relief:
                                28             • An order certifying the Class and Subclass as requested herein;
                                      Case #                                  9 of 10                       Kozieja v. Comdata
                                                                     CLASS ACTION COMPLAINT
                                     Case 3:18-cv-02533-LAB-NLS Document 1 Filed 11/05/18 PageID.11 Page 11 of 11



                                 1             • An order appointing Plaintiff to serve as the representative of the Class
                                 2    and Subclass in this matter and appointing Plaintiff’s Counsel as Class and
                                 3    Subclass Counsel in this matter;
                                 4             •     An award of $500.00 in statutory damages to Plaintiff and each Class
                                 5    and Subclass member for each and every negligent violation of 47 U.S.C. §
                                 6    227(b)(1) by Defendant, pursuant to 47 U.S.C. § 227(b)(3)(B);
                                 7             •     An award of $1,500.00 in statutory damages to Plaintiff and each
                                 8    Class and Subclass member for each and every knowing and/or willful violation of
                                 9    47 U.S.C. § 227(b)(1) by Defendant, pursuant to 47 U.S.C. § 227(b)(3)(B);
                                10             •     Pre-judgment and post-judgment interest;
                                11             •     An order providing injunctive relief prohibiting such conduct in the
                                12    future, pursuant to 47 U.S.C. § 227(b)(3)(A);
                                               •
KAZEROUNI LAW GROUP, APC




                                13                   An award of reasonable costs of suit;
 245 F ISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                                14             •     An award of reasonable attorneys’ fees;
                                15             •     Any other relief the Court may deem just and proper.
                                16
                                                                         TRIAL BY JURY
                                17
                                         57.       Pursuant to the eleventh amendment to the Constitution of the United
                                18
                                      States of America, Plaintiff is entitled to, and demands, a trial by jury.
                                19
                                20
                                      Dated: November 5, 2018                        Respectfully submitted,
                                21
                                22
                                                                                     KAZEROUNI LAW GROUP, APC
                                23
                                                                                     By:     s/ ABBAS KAZEROUNIAN____
                                24                                                           ABBAS KAZEROUNIAN
                                25                                                           ATTORNEY FOR PLAINTIFF

                                26
                                27
                                28
                                      Case #                                  10 of 10                        Kozieja v. Comdata
                                                                     CLASS ACTION COMPLAINT
